     Case 4:21-cv-00094 Document 3 Filed on 01/13/21 in TXSD Page 1 of 1


                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

Craig Porter                                   §
                                               §
versus                                         §         Civil Action 4:21−cv−00094
                                               §
Bobby Lumpkin                                  §


                     NOTICE OF DEFICIENT PLEADING
       The court has received pleading(s) from the petitioner but finds the pleading(s)
deficient. To correct the deficient pleading(s), within 30 days of the date of this notice,
the petitioner must comply with the following instruction(s). Title the filing Compliance.

         Pay a fee of $5.00 or provide an application to proceed in forma pauperis. The
         applicant is instructed to attach a certified copy of his inmate trust fund account
         history containing the deposits and monthly balances for the six month period
         preceding the filing of this lawsuit. The applicant is advised to request a certified
         copy of his trust account from the unit law librarian.

If the petitioner fails to comply on time, the court may dismiss this case for want of
prosecution. FED. R. CIV. P. 41(b).

Date: January 13, 2021.
                                                                            By Deputy Clerk
                                                                       Nathan Ochsner, Clerk
